DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Response to Amendment
The Amendment filed 01/21/2022 has been entered.  Claims 1-3, 5-14, and 21-23 remain pending in the application.  Claims 4, 15-20, and new claim 24 have been canceled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Peter Weissman on 01/31/2022.  
The application has been amended as follows: 
Please cancel claims 18 and 24.  

Allowable Subject Matter
Claims 1-3, 5-14, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method for production of a desired material or desired coating, comprising a sequence of process steps to produce the desired materials or the desired coatings with variable and controllable porosity, including providing a powder material having a sub-structure of particles.  The particles have a nanometer or micrometer size.  The powder material comprises any of metallic, semiconductor, insulating, ceramic, glass, polymer or organic materials, carbon allotropes, or combinations thereof.  The method further comprises compacting the powder material in the absence of any binder or filler, to a selected density; and rapid heating the compacted powder material at a selected temperature, in the absence of any binder or filler and in the absence of pyrolysis, for no more than about 10 minutes with any variation of temperature as a function of time to bind the powder material and produce the desired material or coating having a desired porosity.  The desired porosity is controlled based on the compositions, shapes and sizes of the particles of the powered material, 
The closest prior art is Ahmed et al. Correlation between factors controlling preparation of porous copper via sintering technique using experimental design, Powder Technology 175 (2007) 48-54, in view of Agrawal et al., Microwave Sintering of Ceramics, Composites and Metallic Materials, and Melting of Glasses, Transactions of the Indian Ceramic Society 65 (2006) 129-144 as set forth in the Final Rejection mailed 10/22/2021.  Applicant argues that the Examiner cites prior art involving parts of what we use, but never the entire process (remarks, page 6).  Applicant argues that Ahmed deals exclusively with metal (i.e., copper) powder and resulting material and that a filler (naphthalene) is added to the metal powder (remarks, page 6).  Applicant argues that the filler and copper are then compacted, after which the compacted combination is heated for three hours at a low temperature of 350 °C to drive off the filler (remarks, page 6).  Applicant argues that then, the temperature is gradually increased to the sintering temperatures in the 800 to 1000 °C range and held for specific times to sinter together the copper particles (remarks, page 6).  Applicant argues that Ahmed has two heating steps, one to drive off the filler and the other to bind together the particles, whereas the claimed invention requires a single heating step (see claims 12, 21) (remarks, page 6).  Applicant argues that Ahmed does not teach compaction "in the absence of a binder or filler," as claimed (remarks, page 6).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest compacting the powder material in the absence of any binder or filler, to a selected density; and rapid heating the compacted .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733